*858MEMORANDUM **
Vladimir Romachkine, a native of Kazakhstan and citizen of Russia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.2007), and we review de novo questions of law, Rivera v. Mukasey, 508 F.3d 1271, 1274-75 (9th Cir.2007). We deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based upon Romachkine’s submission of both a fraudulent birth registration confirmation document and a fraudulent Russian Federation resident card. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004). In the absence of credible testimony, Ro-machkine failed to establish he is eligible for asylum. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Romachkine’s contention that the IJ deprived him of a reasonable opportunity to provide corroborating evidence or rebut the government’s investigative reports fails because the IJ granted several continuances after the authenticity of the documentary evidence was placed at issue. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.